DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikame et al (Publication number: US 2019/0005887) in view of Zhao et al (Publication number: US 2018/0247596).

Consider Claim 1, Tanikame et al shows a circuit for preventing screen flickering (see paragraph 28); (The circuits for supplying these signals are preferably circuits of an integrated structure, from the perspective of reduction in layout area of the circuits, and reduction of circuit costs. Also, enabling multiple pulse signals to be supplied to the display control lines within one field circuit without affecting the signals supplied to the scanning lines and initialization control lines is preferable from the perspective of reducing flickering of the image displayed on the display device); which is applicable to a drive circuit for a display panel, the drive circuit comprising a gate drive circuit, wherein the circuit for preventing screen flickering comprises: a circuit configured to output a gate cut-off level during a power-on period of the display panel (paragraphs 44, 48 and 49; figures 6 and 8); (A first start pulse and a second start pulse are input to a first stage shift register within a period equivalent to one field period, an arrangement may be made wherein a period identifying signals is a signal which is at a low level or a high level in a period from the start of the first start pulse to the start of the second start pulse, and is at a high level or a low level in a period from the start of the second start pulse to the start of the first start pulse in the next frame. Thus, two periods can be identified using a single period identifying signal, and wherein the operations of the NAND circuit are restricted based on period identifying signals, such that the NAND circuit generates scanning signals based only on a portion of the output signal). 
However, Tanikame et al shows a circuit configured to control the gate drive circuit but does not specifically show that the circuit is a control sub circuit to control a gate drive circuit.
In related art, Zhao et al shows a control sub circuit to control a gate drive circuit (paragraphs 23 and 24); (in the initial stage, conducting the first interface of the switching circuit and the second interface of the switching circuit includes: disconnecting the first end of the control circuit from the second end of the control circuit to control a voltage applied to the control interface of the switching circuit to be a switch opening voltage, wherein under control of the switch opening voltage, the first interface of the switching circuit and the second interface of the switching circuit are conducted, so that the data-line group is grounded through the switching circuit).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Zhao et al into the teaching of Tanikame et al in order to perform switching functions (see Zhao et al; paragraphs 4 and 5).

Consider Claims 8 and 16, Tanikame et al shows a drive circuit, as well as a method for a display panel, comprising a gate drive circuit and a circuit for preventing screen flickering (see paragraph 28); (The circuits for supplying these signals are preferably circuits of an integrated structure, from the perspective of reduction in layout area of the circuits, and reduction of circuit costs. Also, enabling multiple pulse signals to be supplied to the display control lines within one field circuit without affecting the signals supplied to the scanning lines and initialization control lines is preferable from the perspective of reducing flickering of the image displayed on the display device), wherein the circuit for preventing screen flickering comprises: a circuit configured output a gate cut-off level during a power-on period of the display panel (paragraphs 44, 48 and 49; figures 6 and 8); (A first start pulse and a second start pulse are input to a first stage shift register within a period equivalent to one field period, an arrangement may be made wherein a period identifying signals is a signal which is at a low level or a high level in a period from the start of the first start pulse to the start of the second start pulse, and is at a high level or a low level in a period from the start of the second start pulse to the start of the first start pulse in the next frame. Thus, two periods can be identified using a single period identifying signal, and wherein the operations of the NAND circuit are restricted based on period identifying signals, such that the NAND circuit generates scanning signals based only on a portion of the output signal). 
However, Tanikame et al shows a circuit configured to control the gate drive circuit but does not specifically show that the circuit is a control sub circuit to control a gate drive circuit.
In related art, Zhao et al shows a control sub circuit to control a gate drive circuit (paragraphs 23 and 24); (in the initial stage, conducting the first interface of the switching circuit and the second interface of the switching circuit includes: disconnecting the first end of the control circuit from the second end of the control circuit to control a voltage applied to the control interface of the switching circuit to be a switch opening voltage, wherein under control of the switch opening voltage, the first interface of the switching circuit and the second interface of the switching circuit are conducted, so that the data-line group is grounded through the switching circuit).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Zhao et al into the teaching of Tanikame et al in order to perform switching functions (see Zhao et al; paragraphs 4 and 5).

Consider Claim 15, Tanikame et al shows the drive circuit according to claim 8 (see figures 1 and 2).

Claims 2-4, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikame et al (Publication number: US 2019/0005887) in view of Zhao et al (Publication number: US 2018/0247596) in view of Du et al (Publication number: US 2019/0251928).

Consider Claims 2, 9, and 17, Tanikame et al and Zhao et al do not specifically show that the gate drive circuit comprises a noise reduction module which is configured to pull an output level of the gate drive circuit to the gate cut-off level when a noise reduction voltage signal received by the noise reduction module is a turn-on level; and wherein said controlling the gate drive circuit to output the gate cut-off level during the power-on period of the display panel comprises: controlling the noise reduction voltage signal outputted to the noise reduction module to be the turn-on level during the power-on period.
In related art, Du et al shows that the gate drive circuit comprises a noise reduction module which is configured to pull an output level of the gate drive circuit to the gate cut-off level when a noise reduction voltage signal received by the noise reduction module is a turn-on level; and wherein said controlling the gate drive circuit to output the gate cut-off level during the power-on period of the display panel comprises: controlling the noise reduction voltage signal outputted to the noise reduction module to be the turn-on level during the power-on period (see figures 1 and 2; paragraphs 4 and 5); (Du et al shows a plurality of clock signal terminals; a controlling signal terminal; N stages of cascaded gate driving circuits, wherein each of the N stages of cascaded gate driving circuits is coupled with the controlling signal terminal and a respective clock signal terminal of the plurality of clock signal terminals; wherein each of the N stages of cascaded gate driving circuits is configured to pull-up a voltage of an outputting terminal of the gate driving circuit according to a signal at the respective clock signal terminal, and to perform a noise reduction operation according to a signal at the controlling signal terminal).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Du into the teaching of Tanikame et al and Zhao et al in order to reduce frame loss (see Du et al; paragraphs 2-4).

Consider Claims 3, 10, and 18, Du et al shows that the control sub-circuit is configured to output an external input voltage signal of the drive circuit as the noise reduction voltage signal to the noise reduction module during the power-on period (see figures 1 and 2; paragraphs 4 and 5); (Du et al shows a plurality of clock signal terminals; a controlling signal terminal; N stages of cascaded gate driving circuits, wherein each of the N stages of cascaded gate driving circuits is coupled with the controlling signal terminal and a respective clock signal terminal of the plurality of clock signal terminals; wherein each of the N stages of cascaded gate driving circuits is configured to pull-up a voltage of an outputting terminal of the gate driving circuit according to a signal at the respective clock signal terminal, and to perform a noise reduction operation according to a signal at the controlling signal terminal).

Consider Claims 4, 11, and 19, Tanikame et al and Zhao et al do not specifically show that the gate drive circuit comprises a first noise reduction module and a second noise reduction module, the drive circuit further comprises a level shift circuit, and the level shift circuit is configured to provide a first noise reduction voltage signal for the first noise reduction module and provide a second noise reduction voltage signal for the second noise reduction module; and the method further comprises: determining whether it is in the power-on period based on the first noise reduction voltage signal and the second noise reduction voltage signal.
In related art, Du et al shows that that the gate drive circuit comprises a first noise reduction module and a second noise reduction module, the drive circuit further comprises a level shift circuit, and the level shift circuit is configured to provide a first noise reduction voltage signal for the first noise reduction module and provide a second noise reduction voltage signal for the second noise reduction module; and the method further comprises: determining whether it is in the power-on period based on the first noise reduction voltage signal and the second noise reduction voltage signal (see figures 1 and 2; paragraphs 4 and 5); (Du et al shows a plurality of clock signal terminals; a controlling signal terminal; N stages of cascaded gate driving circuits, wherein each of the N stages of cascaded gate driving circuits is coupled with the controlling signal terminal and a respective clock signal terminal of the plurality of clock signal terminals; wherein each of the N stages of cascaded gate driving circuits is configured to pull-up a voltage of an outputting terminal of the gate driving circuit according to a signal at the respective clock signal terminal, and to perform a noise reduction operation according to a signal at the controlling signal terminal).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Du into the teaching of Tanikame et al and Zhao et al in order to reduce frame loss (see Du et al; paragraphs 2-4).

Allowable Subject Matter
Claims 5-7, 12-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/11/2022